                                            Case 3:17-cv-02245-JSC Document 29 Filed 04/15/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GRETCHEN CHRISTINE KENNY,                         Case No. 17-cv-02245-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: PLAINTIFF’S MOTION
                                                 v.                                          FOR ATTORNEYS' FEES
                                   9

                                  10       NANCY A. BERRYHILL,                               Re: Dkt. No. 27
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s counsel, Young Cho of the Law Offices of Lawrence D. Rohlfing, moves for

                                  14   attorney’s fees pursuant to 42 U.S.C. § 406(b) for representing Plaintiff in her successful appeal of

                                  15   the Commissioner of the Social Security Administration’s (“Commissioner’s”) denial of social

                                  16   security disability benefits. (Dkt. No. 27.) The Commissioner’s response does not oppose

                                  17   Plaintiff’s request for fees. After careful consideration of Plaintiff’s motion and the relevant legal

                                  18   authority, the Court GRANTS the motion for attorney’s fees pursuant to Section 406(b).

                                  19                                            BACKGROUND

                                  20          This case stems from Plaintiff’s appeal of the SSA’s denial of social security benefits for a

                                  21   combination of mental and physical impairments, including: status post lumbar fusion; status post

                                  22   numerous ankle surgeries; status post right clavicle surgery; complex regional pain syndrome; and

                                  23   mental health issues. On July 20, 2018, the Court granted Plaintiff’s motion for summary

                                  24   judgment, denied Defendant’s cross-motion for summary judgment, and remanded for further

                                  25   proceedings. (Dkt. No. 23.1) On September 24, 2018, pursuant to the parties’ stipulation, the

                                  26   Court awarded $4,800 in fees to Plaintiff’s counsel under to the Equal Access to Justice Act

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                           Case 3:17-cv-02245-JSC Document 29 Filed 04/15/20 Page 2 of 4




                                   1   (“EAJA”), 28 U.S.C. § 2412(d). (Dkt. No. 26.)

                                   2          On June 24, 2019, Plaintiff appeared for a further hearing before Administrative Law

                                   3   Judge Julia Mariani. (Dkt. No. 27-2 at 6.) On August 6, 2019, the ALJ issued a decision finding

                                   4   that Plaintiff was disabled as of her disability onset date of August 18, 2012. (Id. at 12.) On

                                   5   March 5, 2020, Plaintiff was notified that she had been awarded disability benefits and that she

                                   6   was owed $127,690.60 in past due benefits.2 (Dkt. No. 27-3.) Social Security has withheld

                                   7   $31,503.50 from Plaintiff’s past due award for attorney’s fees. (Id. at 4.) Plaintiff’s counsel

                                   8   thereafter filed the now pending motion for attorney’s fees. (Dkt. No. 27.) Pursuant to Plaintiff

                                   9   and her counsel’s contingency fee agreement for this case, counsel may seek fees up to 25 percent

                                  10   of any past-due benefits awarded to Plaintiff. (Dkt. No. 27-1.) Counsel accordingly requests fees

                                  11   in the amount of $21,000 which represents approximately 16% of Plaintiff’s past-due benefits.

                                  12   Plaintiff’s counsel served Plaintiff with a copy of the motion for attorney’s fees and supporting
Northern District of California
 United States District Court




                                  13   papers, but Plaintiff has not filed a response or raised any objections to the fee request. (Dkt. No.

                                  14   27 at 2.) The Commissioner filed a response taking no position on the reasonableness of the fees

                                  15   sought. (Dkt. No. 28.)

                                  16                                          LEGAL STANDARD

                                  17          Section 406(b) provides that “[w]henever a court renders a judgment favorable to a [social

                                  18   security] claimant under this subchapter who was represented before the court by an attorney, the

                                  19   court may determine and allow as part of its judgment a reasonable fee” to claimant’s attorney;

                                  20   such a fee can be no more than 25 percent of the total of past-due benefits awarded to the claimant.

                                  21   42 U.S.C. § 406(b)(1)(A). A court may award such a fee even if the court’s judgment did not

                                  22   immediately result in an award of past-due benefits; where the court has rendered a judgment

                                  23   favorable to a claimant by reversing an earlier determination by an ALJ and remanding for further

                                  24   consideration, the court may calculate the 25 percent fee based upon any past-due benefits

                                  25   awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir. 2009) (en banc).

                                  26
                                       2
                                  27     Plaintiff states that the amount of past due benefits awarded was $126,014, but according to the
                                       March 5, 2020 benefits notice, Plaintiff’s past due benefits payment was for $96,187.10 and the
                                  28   Agency separately withheld $31,503.50 from her past due benefits award. (Compare Dkt. No. 27
                                       at 4 with Dkt. No. 27-3 at 2, 4.)
                                                                                          2
                                           Case 3:17-cv-02245-JSC Document 29 Filed 04/15/20 Page 3 of 4




                                   1          Under Section 406(b), a court must serve “as an independent check” of contingency fee

                                   2   agreements “to assure that they yield reasonable results.” Gisbrecht v. Barnhart, 535 U.S. 789,

                                   3   807 (2002). Section 406(b) “does not displace contingent-fee agreements within the statutory

                                   4   ceiling; instead, [Section] 406(b) instructs courts to review for reasonableness fees yielded by

                                   5   those agreements.” Id. at 808-09. The court’s review of a fee agreement is based on the character

                                   6   of the representation and the results achieved, see Gisbrecht, 535 U.S. at 808, and can include

                                   7   analyzing: whether counsel provided substandard representation; any dilatory conduct by counsel

                                   8   to accumulate additional fees; whether the requested fees are excessively large in relation to the

                                   9   benefits achieved; and the risk counsel assumed by accepting the case. See Crawford, 586 F.3d at

                                  10   1151-52.

                                  11          A court must offset an award of Section 406(b) attorneys’ fees by any award of fees

                                  12   granted under the EAJA. Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec. Admin., 698
Northern District of California
 United States District Court




                                  13   F.3d 1215, 1218 (9th Cir. 2012).

                                  14                                                ANALYSIS

                                  15          Plaintiff’s counsel has demonstrated that the amount of fees requested is reasonable for the

                                  16   services rendered. See Gisbrecht, 535 U.S. at 807. First, while not dispositive, Plaintiff and

                                  17   counsel’s contingency fee agreement is within the 25 percent threshold permitted under Section

                                  18   406(b) as the agreement provides that counsel will not ask for a fee of more than 25 percent of

                                  19   total past-due benefits awarded. (Dkt. No. 27-1.) Further, counsel in fact seeks an award of less

                                  20   than that amount as counsel’s requested fees represent 16 percent of the total past-due benefits

                                  21   award.3 Second, there is no indication that a reduction of fees is warranted due to any substandard

                                  22   performance by counsel or that counsel delayed these proceedings in an effort to increase the

                                  23   amount of fees awarded. To the contrary, counsel provided substantial work and achieved

                                  24

                                  25
                                       3
                                         Plaintiff’s counsel indicates that Plaintiff’s administrative representative also intends to seek fees
                                       in the amount of $9,984 for work performed before the Agency following remand. (Dkt. No. 27 at
                                  26   13-14.) The Commissioner notes that if the combined fees exceed the amount withheld, Plaintiff
                                       must seek these fees from Plaintiff directly because “[t]he Commissioner can only facilitate
                                  27   payment of fees to Counsel on Plaintiff’s behalf to the extent that any withheld past-due benefits
                                       are available and unexhausted.” (Dkt. No. 28 at 5.) Plaintiff’s counsel, however, represents that
                                  28   when the amounts are combined the total fees will be below 25 percent of the past due benefits
                                       award.
                                                                                           3
                                          Case 3:17-cv-02245-JSC Document 29 Filed 04/15/20 Page 4 of 4




                                   1   favorable results for Plaintiff as he succeeded in having the Court remand this matter for further

                                   2   proceedings. Nor is the amount of fees, $21,000, excessive in relation to the past-due benefits

                                   3   award of $127,690.60. See, e.g., Eckert v. Berryhill, No. 15-CV-04461-JCS, 2017 WL 3977379, at

                                   4   *3 (N.D. Cal. Sept. 11, 2017) (awarding $16,566.25 in fees following an award of $66,265 in

                                   5   retroactive benefits); Devigili v. Berryhill, No. 15-CV-02237-SI, 2017 WL 2462194, at *2 (N.D.

                                   6   Cal. June 7, 2017) (awarding $15,278.00 in fees following an award of $76,391.00 in retroactive

                                   7   benefits); Conner v. Colvin, No. 13-CV-03324-KAW, 2016 WL 5673297, at *3 (N.D. Cal. Oct. 3,

                                   8   2016) (awarding $17,746.00 in fees following an award of $94,987.60 in retroactive benefits).

                                   9   Lastly, the Court finds that Plaintiff’s counsel assumed a substantial risk of not recovering fees

                                  10   when he accepted this case. Plaintiff and counsel entered into the contingency fee agreement prior

                                  11   to the filing of this action. (Dkt. No. 27-1.) At that time, the Agency had completely denied

                                  12   Plaintiff any requested benefits, and counsel could not know that the Court would remand to the
Northern District of California
 United States District Court




                                  13   Commissioner.

                                  14          Accordingly, the Court finds that the amount of requested fees is reasonable.

                                  15                                             CONCLUSION

                                  16          For the reasons described above, the Court GRANTS Plaintiff’s counsel’s motion for fees.

                                  17   The Commissioner is directed to certify fees under 42 U.S.C. § 406(b) in the amount of

                                  18   $21,000.00, payable to the Law Offices of Lawrence D. Rohlfing. Plaintiff’s counsel is ordered to

                                  19   refund the previously awarded EAJA fees, in the amount of $4,800.00, to Plaintiff.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 15, 2020

                                  23

                                  24
                                                                                                    JACQUELINE SCOTT CORLEY
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         4
